         Case 3:19-cv-04238-MMC Document 71 Filed 12/06/19 Page 1 of 5



 1   Colin H. Murray (SBN 159142)
      colin.murray@bakermckenzie.com
 2   BAKER & McKENZIE LLP
     Two Embarcadero Center, 11th Floor
 3   San Francisco, CA 94111-3802
     Telephone: +1 415 576 3000
 4   Facsimile: +1 415 576 3099

 5   Danielle L. Benecke (SBN 314896)
      danielle.benecke@bakermckenzie.com
 6   BAKER & McKENZIE LLP
     600 Hansen Way
 7   Palo Alto, CA 94304
     Telephone: +1 650 856 2400
 8   Facsimile: +1 650 856 9299

 9   Attorneys for Defendants,
     VADE SECURE, INCORPORATED;
10   VADE SECURE SASU;
     OLIVIER LEMARIÉ
11   [Additional counsel listed on signature page]
12                                UNITED STATES DISTRICT COURT
13               NORTHERN DISTRICT OF CALIFORNIA - SAN FRANCISCO DIVISION
14
     PROOFPOINT, INC.; CLOUDMARK                             Case No. 3:19-cv-04238-MMC
15   LLC,
                                                             Date Action Filed: July 23, 2019
16                         Plaintiffs,                       DEFENDANTS’ ADMINISTRATIVE
            v.                                               MOTION TO FILE UNDER SEAL
17

18   VADE SECURE, INCORPORATED;
     VADE SECURE SASU; OLIVIER                               Date: January 17, 2020
19   LEMARIÉ,                                                Time: 9:00 A.M.
                                                             Courtroom: 7, 19th Floor
20                                                           Judge: Maxine M. Chesney
                           Defendants.
21                                                           San Francisco Courthouse
                                                             450 Golden Gate Avenue
22                                                           San Francisco, CA 94102

23

24

25

26

27

28

                                                                                  Case No. 3:19-cv-04238-MMC
                                                     DEFENDANTS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
          Case 3:19-cv-04238-MMC Document 71 Filed 12/06/19 Page 2 of 5



 1           Pursuant to Civil Local Rules 7-11 and 79-5, Defendants, Vade Secure, Incorporated (“Vade

 2   Inc.”), Vade Secure SASU (“Vade SASU”), and Olivier Lemarié (“Lemarié”; with Vade Inc. and

 3   Vade SASU, “Defendants”), hereby move the Court to seal portions of Defendants’ Response to

 4   Plaintiffs’ Motion for Preliminary Injunction and Expedited Discovery (“Response”), as well as

 5   portions of Exhibits 1, 2, 6, 7, 8, and 9 to the Declaration of Mackenzie Martin (“Martin Declaration”)

 6   in support of this Motion. This Motion is based upon the positions below and the Declaration of

 7   Mackenzie Martin filed herewith, and such other and further evidence and argument as may be

 8   presented at any hearing on this Motion.

 9   I.      INTRODUCTION

10           Pursuant to Civil Local Rules 7-11 and 79-5 of the United States District Court for the

11   Northern District of California, Defendants hereby submit this motion for administrative relief to file

12   under seal portions of the Response and of Exhibits 1, 2, 6, 7, 8, and 9 to the Martin Declaration.

13           Certain portions of the Response and Exhibits 1, 2, 6, 7, 8, and 9 to the Martin Declaration

14   contain, discuss, and/or relate to information that Plaintiffs, Proofpoint, Inc. and Cloudmark LLC

15   (“Plaintiffs”), moved the Court to file under seal in their Administrative Motion to File Under Seal.

16   (ECF No. 30.) Defendants filed a Notice of Nonopposition stating that Defendants did not agree or

17   concede that Plaintiffs had identified any confidential information in their motion for preliminary

18   injunction (“PI Motion”) or that Plaintiffs had identified a trade secret sufficient to support Plaintiffs’

19   arguments for a preliminary injunction. (ECF No. 45.) The Court granted in part and denied in part

20   Plaintiffs’ Administrative Motion to File Under Seal. (ECF No. 53.)

21           Since then, Defendants have confirmed that a substantial portion of the alleged confidential

22   information in Plaintiffs’ PI Motion and its related exhibits is publicly available and not entitled to

23   any confidentiality designation or protection from public disclosure, as discussed in Defendants’

24   response in opposition to the PI Motion. Nonetheless, in accordance with the Court's prior order

25   (ECF No. 53), in view of Plaintiffs' prior designations, and pursuant to Local Rule 79-5(e),

26   Defendants move for leave to file under seal the following portions of their Response and exhibits

27   that correspond to, discuss, and/or relate to the sealed portions of Plaintiffs’ PI Motion and its

28   exhibits:

                                                                                      Case No. 3:19-cv-04238-MMC
                                                         DEFENDANTS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
           Case 3:19-cv-04238-MMC Document 71 Filed 12/06/19 Page 3 of 5



 1
           Location of Plaintiffs’ Alleged Confidential Information                   Designating Party
 2
      Defendants’ Response to Plaintiffs’ Motion for Preliminary                            Plaintiffs
 3    Injunction and Expedited Discovery
 4    Plaintiffs’ alleged confidential information redacted at pp. 1-2, 4, 6, 8,
      11, 15 & 19-21.
 5    Exhibit 1 to the Declaration of Mackenzie Martin in Support of                        Plaintiffs
      Defendants’ Administrative Motion to File Under Seal (Declaration
 6    of Dr. Brad Karp, Ph.D)
 7    Plaintiffs’ alleged confidential information redacted at pp. 18, 20-22,
      24-25 & 27.
 8    Exhibit 2 to the Declaration of Mackenzie Martin in Support of                        Plaintiffs
      Defendants’ Administrative Motion to File Under Seal (Declaration
 9    of Bart Rankin)
10    Plaintiffs’ alleged confidential information redacted at pp. 1, 3, 5, 7-
11    8, 10-13, 15 & 17-18.
      Exhibit 6 to the Declaration of Mackenzie Martin in Support of                        Plaintiffs
12    Defendants’ Administrative Motion to File Under Seal (Declaration
      of Olivier Lemarié)
13
      Plaintiffs’ alleged confidential information redacted at pp. 1-3.
14    Exhibit 7 to the Declaration of Mackenzie Martin in Support of                        Plaintiffs
      Defendants’ Administrative Motion to File Under Seal (Declaration
15    of Alexandre Boussinet)

16    Plaintiffs’ alleged confidential information redacted at p. 2.
      Exhibit 8 to the Declaration of Mackenzie Martin in Support of                        Plaintiffs
17    Defendants’ Administrative Motion to File Under Seal (Declaration
      of Xavier Delannoy)
18
      Plaintiffs’ alleged confidential information redacted at p. 2.
19    Exhibit 9 to the Declaration of Mackenzie Martin in Support of                        Plaintiffs
      Defendants’ Administrative Motion to File Under Seal (Declaration
20    of Guillaume Sejourne)

21    Plaintiffs’ alleged confidential information redacted at pp. 3-4.

22   II.    ARGUMENT

23          Local Rule 79-5 states that the Court may issue an order to file a document under seal if the

24   requesting party demonstrates: (1) the document, or portions thereof, is “privileged or . . . otherwise

25   entitled to protection under the law” and (2) the request is “narrowly tailored.” Here, portions of

26   Defendants’ Response and portions of Exhibits 1, 2, 6, 7, 8, and 9 to the Martin Declaration contain

27   information designated as confidential by Plaintiffs, for which the Court granted in part Plaintiffs’

28   request for leave to file under seal, or contain information relating to or discussing such previously

                                                         2
                                                                                     Case No. 3:19-cv-04238-MMC
                                                        DEFENDANTS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
            Case 3:19-cv-04238-MMC Document 71 Filed 12/06/19 Page 4 of 5



 1   designated information. Thus, given that the Court has already granted Plaintiffs leave to file various

 2   documents and portions of documents under seal, Defendants seek to comply with any applicable

 3   order of the Court. But as Defendants argue in their Response, a substantial portion of the alleged

 4   confidential information in Plaintiffs’ PI Motion and exhibits in support is publicly available and not

 5   entitled to any confidentiality designation or protection from public disclosure. That some of

 6   Plaintiffs’ alleged confidential information has already been filed under seal does not relieve

 7   Plaintiffs of their obligation to comply with Civil L.R. Rule 79-5(e).

 8           In sum, Defendants’ request is narrowly tailored to address only portions of Defendants’

 9   Response and Exhibits 1, 2, 6, 7, 8, and 9 to the Martin Declaration that correspond to, discuss, and/or

10   relate to information designated confidential by Plaintiffs and that the Court has already granted

11   Plaintiffs leave to file under seal. All other exhibits and evidence will remain fully accessible.

12   III.    CONCLUSION

13           For the foregoing reasons, Defendants request that the Court grant their administrative motion

14   to file under seal portions of Defendants’ Response and portions of Exhibits 1, 2, 6, 7, 8, and 9 to the

15   Martin Declaration.

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        3
                                                                                    Case No. 3:19-cv-04238-MMC
                                                       DEFENDANTS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
         Case 3:19-cv-04238-MMC Document 71 Filed 12/06/19 Page 5 of 5



 1   Dated: December 6, 2019                   BAKER & McKENZIE LLP

 2
                                               By: /s/ Bart Rankin
 3
                                               Colin H. Murray (SBN 159142)
 4                                              colin.murray@bakermckenzie.com
                                               BAKER & McKENZIE LLP
 5                                             Two Embarcadero Center, 11th Floor
                                               San Francisco, CA 94111-3802
 6                                             Telephone: +1 415 576 3000
                                               Facsimile:      +1 415 576 3099
 7
                                               Danielle L. Benecke (SBN 314896)
 8                                              danielle.benecke@bakermckenzie.com
                                               BAKER & McKENZIE LLP
 9                                             600 Hansen Way
                                               Palo Alto, CA 94304
10                                             Telephone: +1 650 856 2400
                                               Facsimile:      +1 650 856 9299
11
                                               Jay F. Utley (Admitted Pro Hac Vice)
12                                              jay.utley@bakermckenzie.com
                                               Bart Rankin (Admitted Pro Hac Vice)
13                                              bart.rankin@bakermckenzie.com
                                               Mackenzie M. Martin (Admitted Pro Hac Vice)
14                                              mackenzie.martin@bakermckenzie.com
                                               John G. Flaim (Admitted Pro Hac Vice)
15                                              john.flaim@bakermckenzie.com
                                               Chaoxuan Liu (Admitted Pro Hac Vice)
16                                              charles.liu@bakermckenzie.com
                                               Mark Ratway (Admitted Pro Hac Vice)
17                                              mark.ratway@bakermckenzie.com
                                               BAKER & McKENZIE LLP
18                                             1900 North Pearl Street, Suite 1500
                                               Dallas, Texas 75201
19                                             Telephone: +1 214 978 3000
                                               Facsimile:      +1 214 978 3099
20

21
                                               Attorneys for Defendants,
22                                             Vade Secure, Incorporated; Vade Secure
                                               SASU; and Olivier Lemarié
23

24

25

26

27

28
                                           4
                                                                       Case No. 3:19-cv-04238-MMC
                                          DEFENDANTS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
